               Case 19-50918-BLS        Doc 31      Filed 01/19/21   Page 1 of 1




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

 In Re:                                         :   Chapter 11
                                                :
 Woodbridge Group of Companies, LLC             :   Case No.: 17-12560 (BLS)
                                                :
                    Debtor.                     :
                                                :
 Michael Goldberg, as Liquidating Trustee of    :
 the Woodbridge Liquidation Trust,              :   MEDIATION STATUS REPORT
 successor in interest to the estates of        :
 Woodbridge Group of Companies, et al.,         :
                                                :
                    Plaintiff,                  :   Adv. Proc. No.: 19-50918 (BLS)
 v.                                             :
                                                :
 Joseph Rubin, Inc., a New York company;        :
 and Joseph Rubin, an individual,               :
                                                :
                   Defendant.                   :
                                                :

        In accordance with this Court's Order Assigning Adversary Proceeding to Mediation, the
undersigned mediator reports that the mediation has not been completed and hereby provides a
projected schedule for completion.

          X            A mediation session scheduled to occur on February 9, 2021.

                       A mediation session needs to be scheduled, but the mediator has been
                       unable to arrange a date and time.

                       OTHER:


Dated: January 19, 2021                       /s/ Judith K. Fitzgerald
                                            Judith K. Fitzgerald (PA I.D. No. 18110)
                                            Tucker Arensberg, P.C.
                                            1500 One PPG Place
                                            Pittsburgh, PA 15222
                                            (412) 594-1212




TADMS:5445398-1 035888-190463
